                           INTHE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                         ABILENE DIVISION


CRIS'I'A B..I                                        )
                                                     )
                         Plaintiff,                  )
                                                     )
                                                     )
                                                     )
ANDREW SAUL,                                         )
Commissioner of Social Security,                     )
                                                     )
                         Deltndant                   )    Civil Action No.   1:   l8-CV-042-C-BP


                                                 oRI)t,tR

         Before the Court are the Findings, Conclusions, and Recommendation ofthe United States

Magistrate Judge advising that the Commissioner's decision should be affirmed and that the case

be dismissed. Plaintiff timely filed objections to the Magistrate Judge's Recommendations on

July 3, 2019.

         The Court conductsade novo review of those portions of the Magistrate Judge's report or

specified proposed findings or recommendations to which a timely objection is made. 28              tl.s.c.

$   636(bX1)(C). Portions of the report or proposed findings or recommendations that are not the

subject ofa timely objection will be accepted by the Court unless they are clearly erroneous or

contraryto law.   ,See   Llnited States v. Wilson,864 F.2d   l2l9,l22l    (5th Cir. 1989).

         After due consideration, the Court finds that Plaintiff s objections should be

OVERRULED. The Court has further conducted               an independent review of the Magistrate

Judge's findings and conclusions and finds no error. It is therefore ORDERED that the Findings,


         lTo protect privacy concerns ofplaintiffs in social security cases, the undersigned identifies the
Plaintiff only by first name and last initial.
Conclusions, and Recommendation are ADOPTED as the findings and conclusions ofthe Court.

For the reasons stated therein. the decision olthe Commissioner is hereby AFFIRMED and the

above-styled and -numbered civil           n is I)ISMISSEI).
                                   Tctio

       SOORDERED      *i, 4t        auyof July, 2019




                                                               GS
                                                                               I
                                                        OR     STATES        CT JUDGE




                                                                    I




                                                    2
